--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.24.4
RESOLUTIONS
OF THE BENEFIT FINANCE COMMITTEE
OF APPLETON PAPERS INC.
 
The Appleton Papers Inc. Retirement Plan, as amended through September 4, 2009
(the “Plan”), is hereby further amended as set forth below:
 
1. Article 7 is amended by adding the following provisions, to be identified as
Section 7.14:
 
7.14           Funding-Based Limits on Benefits and Benefit Accruals.


(a)
General.  The purpose of this Section 7.14 is to comply with the requirements of
Code §436.  Terms used in this Section 1.04 shall in all events be defined and
interpreted, to the extent not set forth herein, by reference to Code §436 and
regulations issued by the Secretary of Treasury thereunder.  The application of
the Code §436 limitations may be avoided or terminated in accordance with any of
the rules set forth in Code §436 and Treas. Reg. §1.436-1(f).



(b)
Funding Based Limitations on Unpredictable Contingent Event Benefits.  If a
participant is entitled to an unpredictable contingent event benefit payable
with respect to any event occurring during any Plan Year, such benefit may not
be provided if the adjusted funding target attainment percentage for such Plan
Year (i) is less than 60 percent, or (ii) would be less than 60 percent taking
into account such occurrence.  This subsection (b) shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Company of a contribution (in addition to any minimum required
contribution under Code §430) equal to (A) in the case of clause (i), the amount
of the increase in the funding target of the Plan (under Code §430) for the Plan
Year attributable to such occurrence, and (B) in the case of clause (ii), the
amount sufficient to result in an adjusted funding target attainment percentage
of 60 percent.



(c)
Limitations on Amendments Increasing Liability for Benefits.  No amendment which
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable may take effect
during any Plan Year if the adjusted funding target attainment percentage for
such Plan Year (i) is less than 60 percent, or (ii) would be less than 60
percent taking into account such occurrence.  This subsection (c) shall cease to
apply with respect to any Plan Year, effective as of the first day of the Plan
Year (or if later, the effective date of the amendment), upon payment by the
Plan sponsor of a contribution (in addition to any minimum required contribution
under Code §430) equal to (A) in the case of clause (i), the amount of the
increase in the funding target of the Plan (under Code §430) for the Plan Year
attributable to the amendment, and (B) in the case of clause (ii), the amount
sufficient to result in an adjusted funding target attainment percentage of 80
percent.  This subsection (c) shall not apply to any amendment which provides
for an increase in benefits under a formula which is not based on a
participant's compensation, but only if the rate of such increase is not in
excess of the contemporaneous rate of increase in average wages of participants
covered by the amendment.

 
(d)
Limitations on Accelerated Benefit Distributions.



 
(1)
In any case in which the Plan's adjusted funding target attainment percentage
for a Plan Year is less than 60 percent, the Plan may not pay any prohibited
payment after the valuation date for the Plan Year.



 
(2)
During any period in which the Company is a debtor in a case under title 11,
United States Code, or similar Federal or State law, the Plan may not pay any
prohibited payment.  The preceding sentence shall not apply on or after the date
on which the enrolled actuary of the Plan certifies that the adjusted funding
target attainment percentage of the Plan is not less than 100 percent.

 
 
(3)
In any case in which the Plan's adjusted funding target attainment percentage
for a Plan Year is 60 percent or greater but less than 80 percent, the Plan may
not pay any prohibited payment after the valuation date for the Plan Year to the
extent the amount of the payment exceeds the lesser of (i) 50 percent of the
amount of the payment which could be made without regard to this section, or
(ii) the present value (determined under guidance prescribed by the Pension
Benefit Guaranty Corporation, using the interest and mortality assumptions under
Code §417(e)) of the maximum guarantee with respect to the participant under
section 4022 of the Employee Retirement Income Security Act of 1974.  Only 1
prohibited payment meeting the requirements of this paragraph (3)  may be made
with respect to any participant during any period of consecutive Plan Years to
which the limitations under either paragraph (1) or (2) or this paragraph
applies.   For purposes of this paragraph (3), a participant and any beneficiary
on his behalf (including an alternate payee, as defined in Code §414(p)(8))
shall be treated as 1 participant.  If the accrued benefit of a participant is
allocated to such an alternate payee and 1 or more other persons, the amount
under this paragraph (3) shall be allocated among such persons in the same
manner as the accrued benefit is allocated unless the qualified domestic
relations order (as defined in Code §414(p)(1)(A)) provides otherwise.

 
 
(e)
Limitation on Benefit Accruals (Severe Funding Shortfall).  In any case in which
the Plan's adjusted funding target attainment percentage for a Plan Year is less
than 60 percent, benefit accruals under the Plan shall cease as of the valuation
date for the Plan Year.  This subsection (e) shall cease to apply with respect
to any Plan Year, effective as of the first day of the Plan Year, upon payment
by the Company of a contribution (in addition to any minimum required
contribution under Code §430) equal to the amount sufficient to result in an
adjusted funding target attainment percentage of 60 percent.



2. Section 7.04 is amended by adding the following provision, to be identified
as subsection (c):
 
 
 
(c)
Benefit Payments in Event of Funding-Based Limitations.  If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a participant as of the annuity starting date because of the application of
Treas. Reg. §1.436-1(d)(3)(i), then the affected participant or beneficiary may
elect to:  (1) receive the unrestricted portion of that optional form of benefit
(determined under the rules of Treas. Reg. §1.436-1(d)(3)(iii)(D)) at that
annuity starting date, determined by treating the unrestricted portion of the
benefit as if it were the participant's or beneficiary's entire benefit under
the Plan; (2) commence benefits with respect to the participant's or
beneficiary's entire benefit under the Plan in any other optional form of
benefit available under the Plan at the same annuity starting date that
satisfies Treas. Reg. §1.436-1(d)(3)(i); or (3) defer commencement of the
payments to the extent described in Treas. Reg. §1.436-1(d)(5).

 
3. Section 4.09 is amended by identifying the current provision thereof as
subsection (a), and by including the following provisions, to be identified as
subsection (b) and (c) respectively:
 
 
(b)
In the case of a death or disability occurring on or after January 1, 2007, if a
participant dies while performing qualified military service (as defined in Code
Section 414(u)), the survivors of the participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the participant had resumed and
then terminated employment on account of death.



 
(c)
For years beginning after December 31, 2008, (i) an individual receiving a
differential wage payment, as defined by Code Section 3401(h)(2), shall be
treated as an employee of the Company, (ii) the differential wage payment shall
be treated as compensation, and (iii) the Plan shall not be treated as failing
to meet the requirements of any provision described in Code Section 414(u)(1)(C)
by reason of any contribution or benefit which is based on the differential wage
payment.



4. Section 7.13 is amended by adding the following sentence at the end of
subsection (a) thereof:
 
For distributions after December 31, 2009, a non-spouse beneficiary who is a
“designated beneficiary” may roll over, through a direct rollover, all or any
portion of his or her distribution to an Individual Retirement Account (IRA) the
non-spouse beneficiary establishes for purposes of receiving the distribution,
provided such distribution satisfies the definition of eligible rollover
distribution.
 
5. Section 7.01 is amended by revising the first clause of the first sentence to
read as follows:  “No less than 30 days and, effective January 1, 2007, no more
than 180 days,”
 
6. Sections 7.04 and 7.05 are amended in its entirety to read as follows:
 
7.04           Election of Optional Forms of Payment.
 
(a)
A married Participant may elect to receive a Retirement Pension payable in the
optional form described in Section 7.05 instead of a Qualified Joint and
Surviving Spouse Annuity. The benefits payable under such optional form will be
reduced in accordance with Section 1.02 or 1.03 of Appendix A (whichever
applies) so as to be the Actuarial Equivalent of the benefits otherwise payable
in the normal form described in Section 7.01.

 
(b)
Except as modified under Section 7.02, any election of an optional form of
payment described in Section 7.05 must be in writing on a form prescribed by the
Plan Administrator and shall become effective on the later of the Participant’s
Pension Commencement Date and thirty (30) days following his receipt of the
notice described in Section 7.02, and may be revoked at any time prior to the
Pension Commencement Date.

 
7.05           75% or 100% Surviving Spouse Option.
 
(a)
The 75% or 100% surviving spouse option will provide a reduced monthly amount of
Retirement Pension for the lifetime of the Participant and, at the time of the
Participant’s death, for the continuance of 75% or 100% of such reduced monthly
amount to the Participant’s Spouse, to be paid for the remainder of the Spouse’s
lifetime, provided that such Spouse was married to the Participant on his
Pension Commencement Date.

 
(b)
With respect to the 100% Surviving Spouse Option, if a Participant other than
(1) a Participant who has provided the Plan Administrator with a certificate of
good health as of such Participant’s Pension Commencement Date, by a doctor
satisfactory to the Plan Administrator, or (2) a Participant who dies of
accidental causes, dies within three (3) years after his Pension Commencement
Date, such election shall be null and void as to any Beneficiary or the
Participant’s estate and the Participant’s Spouse (if any) shall receive the
benefit that would have been payable to the survivor under the Qualified Joint
and Surviving Spouse Annuity form had no election been made hereunder.

 
(c)
If the Participant’s Spouse dies before his Pension Commencement Date, the
Participant’s election of this option shall be null and void. If the Spouse dies
before the Participant but after the Participant’s Pension Commencement Date no
benefits will be payable under this option upon the death of the Participant,
but the Participant’s Retirement Pension shall continue to be payable to him
during his life in the reduced amount provided under the option.

 
7. Section 14.07 is deleted and Section 14.08 is renumbered as Section
14.07.  As renumbered, references to Section 14.08 are changed to 14.07 and
references to Section 14.07 are deleted.
 
8. Section 15.06 is amended by changing the reference to “separation from
service” to “severance from employment.”
 
9. Section 15.10 is amended by deleting paragraph (2) of subsection (a) and by
renumbering paragraph (3) as paragraph (2).
 
10. APPENDIX A, is amended by restating Section 1.05 in its entirety, to read as
follows:
 
1.05
Small Benefits.



(a)
Effective date.  Except as provided by the Pension Benefit Guaranty Corporation
(PBGC) and IRS, the limitations of this Section 1.05 shall first apply in
determining the amount payable to a Participant having an annuity starting date
in a Plan Year beginning on or after January 1, 2008.



(b)
Applicable interest rate.  For purposes of the Plan's provisions relating to the
calculation of the present value of a benefit payment that is subject to Code
Section 417(e), as well as any other Plan provision referring directly or
indirectly to the "applicable interest rate" or "applicable mortality table"
used for purposes of Code Section 417(e), any provision prescribing the use of
the annual rate of interest on 30-year U.S. Treasury securities shall be
implemented by instead using the rate of interest determined by applicable
interest rate described by Code Section 417(e) after its amendment by
PPA.  Specifically, the applicable interest rate shall be the adjusted first,
second, and third segment rates applied under the rules similar to the rules of
Code Section 430(h)(2)(C) for the calendar month (lookback month) before the
first day of the Plan Year in which the annuity starting date occurs (stability
period).  For this purpose, the first, second, and third segment rates are the
first, second, and third segment rates which would be determined under Code
Section 430(h)(2)(C) if:  (1) Code §430(h)(2)(D) were applied by substituting
the average yields for the month described in the preceding paragraph for the
average yields for the 24-month period described in such section; (2) Code
§430(h)(2)(G)(i)(II) were applied by substituting "Section 417(e)(3)(A)(ii)(II)
for "Section 412(b)(5)(B)(ii)(II);" and (3) the applicable percentage under Code
§430(h)(2)(G) is treated as being 20% in 2008, 40% in 2009, 60% in 2010, and 80%
in 2011.



(c)
Applicable mortality assumption.  For purposes of the Plan's provisions relating
to the calculation of the present value of a benefit payment that is subject to
Code §417(e), as well as any other Plan provision referring directly or
indirectly to the "applicable interest rate," any provision directly or
indirectly prescribing the use of the mortality table described in Revenue
Ruling 2001-62 shall be amended to prescribe the use of the applicable annual
mortality table within the meaning of Code §417(e)(3)(B), as initially described
in Revenue Ruling 2007-67.



11. Except as set forth above, the Plan is ratified and confirmed in its
entirety.
 
IN WITNESS WHEREOF, the undersigned members of the Committee, constituting the
majority thereof, have caused the above amendments and resolutions to be adopted
this 30th day of December, 2009, and direct that they be placed with the minutes
of the Committee.
 
 

   /s/ Mark R. Richards    Mark R. Richards        /s/ Thomas J. Ferree  
 Thomas J. Ferree        /s/ Kerry S. Arent    Kerry S. Arent            


 




                                   
 

--------------------------------------------------------------------------------

RESOLUTIONS
OF THE BENEFIT FINANCE COMMITTEE
OF APPLETON PAPERS INC.
 
The Appleton Papers Inc. Retirement Plan, as amended through September 4, 2009
(the “Plan”), is hereby further amended as set forth below:
 
1. Article 9 is amended and restated in its entirety to read as set forth in
Exhibit A, attached hereto, effective January 1, 2009.
 
2. Article 11 is amended by amending and restating Section 11.01(a) to read as
follows, effective January 1, 2009:
 
 
(a)
The Company may, by action of its Board of Directors (or its delegate), amend
the Plan in whole or in part, at any time or from time to time.

 
3. Except as set forth above, the Plan is ratified and confirmed in its
entirety.
 
IN WITNESS WHEREOF, the undersigned members of the Committee, constituting the
majority thereof, have caused the above amendments and resolutions to be adopted
this 30th day of December, 2009, and direct that they be placed with the minutes
of the Committee.
 

   /s/ Mark R. Richards    Mark R. Richards        /s/ Thomas J. Ferree  
 Thomas J. Ferree        /s/ Kerry S. Arent    Kerry S. Arent            

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ARTICLE 9.
 
Plan Administration
 
9.01.  
Appointment of Benefit Finance Committee.

 
(a)  
There is hereby created a Benefit Finance Committee (“Committee”), which shall
consist of not less than three members.  The members of the Committee shall be
appointed by the Board of Directors of Appleton Papers Inc.  Each member of the
Committee may resign, or may be removed at any time by the Board of Directors
(with or without cause), and, in the event of the removal, death or resignation
of any member, his/her successor shall be appointed by the Board of
Directors.  In the event that a vacancy or vacancies shall occur on a Committee,
the remaining member or members shall act as the Committee until the Board of
Directors fills such vacancy or vacancies. The members of the Committee shall
serve without compensation for their services as such members.

 
(b)  
No person shall be ineligible to be a member of the Committee because he/she is,
was or may become entitled to benefits under the Plan or because he/she is a
director and/or officer of the Company or any Affiliate; provided, that no
member of the Committee shall participate in any determination by the Committee
relating specifically to his/her own benefits under the Plan.

 
(c)  
The members of the Committee shall serve without bond except to the extent
required by applicable law.

 
(d)  
A majority of the members of the Committee at the time in office shall
constitute a quorum for the transaction of business.  The Committee shall select
from among its members a Chair, and shall appoint (from its members or
otherwise) a Secretary.  The Committee may act by vote or consent of the
majority of its members then in office and may establish its own
procedures.  The Committee may authorize any one or more of its members or the
Secretary of the Committee to sign and deliver any instrument, certificate or
other paper or document on its behalf.

 
9.02.  
Named Fiduciaries.

 
(a)  
The named fiduciaries under the Plan shall be:

 
(1)  
the individual holding the office of Vice-President of Human Resources, or such
other individual as may be appointed as such by the Board of Directors of
Appleton Papers Inc. (the “Administrative Named Fiduciary”), which shall have
authority to control and manage the operation and administration of the Plan,
except with respect to those matters which under the Plan or the Trust Agreement
are the responsibility, or subject to the authority, of the Benefit Finance
Committee, and

 
(2)  
the Benefit Finance Committee, which shall have authority with respect to the
financial management of the Plan and the control or management of the assets of
the Plan, except with respect to those matters which under the Plan or the Trust
Agreement are the responsibility, or subject to the authority, of the Plan
Administrator.

 
9.03.  
Allocation of Fiduciary and Other Responsibilities.

 
(a)  
Each Named Fiduciary shall have the right:

 
(1)  
to allocate responsibilities (fiduciary or otherwise) among it and the other
Named Fiduciary;

 
(2)  
to designate individual members of the Named Fiduciary to carry out
responsibilities (fiduciary or otherwise) under the Plan; and

 
(3)  
to designate persons other than such Named Fiduciary to carry out
responsibilities (fiduciary or otherwise) under the Plan.

 
9.04.  
Service in Multiple Capacities.  Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan.

 
9.05.  
Powers and Authority.

 
(a)  
Each Named Fiduciary shall have all powers necessary or helpful for the carrying
out of its responsibilities (and shall have discretion with respect to such
powers), and the decisions or actions of such Named Fiduciary in good faith in
respect of any matter hereunder shall be conclusive and binding upon all parties
concerned.

 
(b)  
Without limiting the generality of subsection (a) above, the Administrative
Named Fiduciary shall be the Plan Administrator for purposes of ERISA and shall
have the power (and shall have discretion with respect to such power):

 
(1)  
to make rules and regulations for the administration of the Plan which are not
inconsistent with the terms and provisions of the Plan;

 
(2)  
to construe all terms, provisions, conditions and limitations of the Plan;

 
(3)  
to determine all questions arising out of or in connection with the provisions
of the Plan or its administration in any and all cases in which the
Administrative Named Fiduciary deems such a determination advisable; and

 
(4)  
to establish and communicate to employees a claims procedure in accordance with
applicable law, which shall afford a reasonable opportunity to any Participant
whose claim for benefits has been denied for a full and fair review of the
decision denying such claim.

 
(c)  
Without limiting the generality of subsection (a) above, the Benefit Finance
Committee shall have the power:

 
(1)  
to carry out, or cause to be carried out, the funding policy established by
Appleton Papers Inc. for purposes of the Plan;

 
(2)  
to establish and carry out, or cause to be established and carried out by those
persons (including without limitation, any investment manager or trustee) to
whom responsibility or authority therefor has been allocated or delegated in
accordance with this Plan or the Trust Agreement, funding and investment
policies and methods consistent with the objectives of the Plan and the
requirements of ERISA. For such purposes, such Committee shall, at a meeting
duly called for the purpose, establish funding and investment policies and
methods which satisfy the requirements of ERISA, and shall meet at least
annually to review such policies and methods.  All actions taken with respect to
such policies and methods and the reasons therefor shall be recorded in the
minutes of the meetings of such Committee;

 
(3)  
to appoint a trustee or trustees to hold the assets of the Plan, and who, upon
acceptance of being appointed, shall have authority and discretion to manage and
control the assets of the Plan, except to the extent that the authority to
manage, acquire or dispose of assets of the Plan is delegated to one or more
investment managers pursuant to Paragraph (4) below;

 
(4)  
to appoint an investment manager or managers, as defined in ERISA, to manage
(including the power to acquire, invest and dispose of) any assets of the Plan;

 
(5)  
to establish and carry out an actuarial policy, and for such purpose to appoint
an actuary to advise it on funding and other requirements and whose duties shall
include making periodic actuarial valuations; and

 
(6)  
unless otherwise provided in the Plan, the Trust Agreement, or by applicable
law, to adopt such actuarial cost methods, asset valuation methods, and
assumptions to be used under the Plan as such Committee, upon advice of the
actuary and its counsel, shall deem reasonable.

 
(d)  
The foregoing list of powers is not intended to be either complete or exclusive,
and each Named Fiduciary shall, in addition, have such powers as it may
determine to be necessary for the performance of its duties under the Plan and
the Trust Agreement.

 
9.06.  
Advisors.  Each Named Fiduciary, and any fiduciary designated by a Named
Fiduciary pursuant to Section 9.03(a)(3) above to whom such power is granted by
a Named Fiduciary, may employ one or more persons to render advice with regard
to any responsibility such Named Fiduciary or fiduciary has under the Plan.

 
9.07.  
Limitation of Liability; Indemnity.

 
(a)  
Except to the extent otherwise provided by law, if any duty or responsibility of
a Named Fiduciary has been allocated or delegated to any other person in
accordance with any provision of this Plan or of the Trust Agreement, then such
Named Fiduciary shall not be liable for any act or omission of such person in
carrying out such duty or responsibility.

 
(b)  
The Company shall indemnify and save each person who is a Named Fiduciary or a
member of a Named Fiduciary and each employee or director of the Company or an
Affiliate who is “fiduciary” under the Plan, harmless against any and all loss,
liability, claim, damage, cost and expense which may arise by reason of, or be
based upon, any matter connected with or related to the Plan or the
administration of the Plan (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or in settlement of any such claim
whatsoever) to the fullest extent permitted under applicable law, except when
same is judicially determined to be due to the gross negligence or willful
misconduct of such member, employee or director.

 
9.08.  
Expenses.  Ordinary and necessary expenses incurred in connection with the
establishment or termination of the Plan may be paid from the Trust Fund to the
extent allowed under Section 403(c)(1) of ERISA.  Ordinary and necessary
expenses incurred for any Plan Year in connection with administering the Plan
(including the cost of any bond required under Section 412 of ERISA), other than
establishment or termination expenses, may be paid from the Trust Fund.  To the
extent expenses incurred in establishing, administering or terminating the Plan
are not paid from the Trust Fund they shall be paid by the Company.


